department of thetreasury 9q internal_revenue_service washington d c jan -t of ra its tax_exempt_and_government_entities_division uics legend decedent wife daughter daughter company company state county court date date date date date date date date ira x dear l l this is in response to the in which you through your authorized representative request a letter_ruling under sec_408 and sec_401 of the internal_revenue_code code the following facts and representations support your ruling_request letter as supplemented by correspondence dated facts decedent a resident of state opened an ira with company the ira agreement designated his wife wife as the primary beneficiary and daughter sec_1 and as on date contingent beneficiaries of the ira in the event wife did not survive decedent subsequently decedent transferred all of the assets from the company ira to an ira established with company which decedent opened on date was designated as the primary beneficiary of the company ira however no contingent beneficiaries were designated under the agreement under the company agreement wife decedent died testate on date wife died shortly thereafter on date article fifth of decedent’s will provides in relevant part that in the event that wife does not survive decedent or if wife dies within sixty days of decedent the rest residue and remainder of decedent’s estate is to pass to decedent’s two daughters in equal shares per stirpes on date representative of wife’s estate disclaimed each and every interest which wife or her estate had in the company ira within nine months of decedent’s death daughter in her capacity as personal on date court entered an order reforming the beneficiary designation of the the date the ira was opened under the company ira nunc_pro_tunc as of date beneficiary designation as reformed daughter sec_1 and were designated as the contingent beneficiaries of the company ira as was the case with respect to the company ira the order also approved the disclaimer of wife’s interest in the company ira the disclaimer was executed approved by the probate_court received by the personal representative of decedent’s estate and recorded in the public records of county within nine months after the date of decedent’s death the taxpayer has submitted an affidavit from the individual who assisted decedent in establishing the company ira the affiant states that decedent advised the affiant that the company ira was to have the same beneficiaries as the company ira however his instructions were not implemented and daughter and daughter were not designated as contingent beneficiaries the taxpayer represents that neither wife nor her estate had made any voluntary assignment of or transfer of contract to assign or transfer or encumbrance of given a written waiver of the right to disclaim the succession to and any interest in and had not made any sale_or_other_disposition of an interest in the ira furthermore neither wife nor her estate had accepted the ira or any interest in the ira subsequent to the disclaimer referenced above company as trustee of the company ira divided by means of trustee to trustee transfers said company ira into two sub-iras including ira x which is titled decedent foo daughter under the terms of ira x required minimum distributions within the meaning of code sec_401 are to be computed using the life expectancy of daughter daughter 1’s date of birth was date thus daughter is older than daughter and daughter 2’s date of birth was date rulings requested that the life expectancy of daughter may be used to determine the code sec_401 minimum required distributions from ira x and that the creation of ira x by means of a trustee-to-trustee transfer did not result in a taxable_distribution to daughter because of the operation of revrul_78_406 law and analysis with respect to your ruling requests code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of code sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii after his required_beginning_date his plan or ira interest remaining at his death must be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee’s death but is not a beneficiary as of that september eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death accordingly if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefits in lieu of that person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries as long as certain requirements are met sec_1_401_a_9_-5 of the final regulations q a-5 a provides in summary that if an employee dies on or after his required_beginning_date the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is either-- if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the longer of- i the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with paragraph c or of this a-5 and ii the remaining life expectancy of the employee determined in accordance with paragraph c of this a-s sec_1_401_a_9_-5 of the final regulations q a- c provides in general that with respect to an employee who has a non spouse designated_beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death in subsequent years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_1_401_a_9_-5 of the final regulations q a-7 provides in general that if more than one beneficiary is designated as a beneficiary by an employee as of the applicable_date for determining the designated_beneficiary under a-4 of sec_1_401_a_9_-4 the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining required distributions sec_1_401_a_9_-9 of the final regulations q a-1 provides the relevant single life expectancy table sec_1_401_a_9_-8 of the final regulations q a- a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the final regulations q a-3 provides that a separate_account is a separate portion of an employee's benefit which reflects the separate interest of an employee's beneficiary under the plan as of the employee's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts code sec_408 provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in the gross_income by the payee or distributee code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above daughter sec_1 and are decedent's children revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up the and maintained in the name of the deceased ira owner for the benefit of the beneficiary beneficiary accomplishing such a post-death trustee to trustee need not be the surviving_spouse of a deceased ira holder neither the code nor the final regulations promulgated under code sec_401 preclude the posthumous division of an ira into more than one ira in this case as noted above in a separate letter_ruling the service has concluded that the disclaimer referenced herein is valid within the meaning of code sec_2518 furthermore that ruling letter concluded that because of the validity of the disclaimer wife is treated as having predeceased decedent thus decedent’s company ira passed to decedent’s contingent beneficiaries daughter sec_1 and as noted above daughter is older than daughter as indicated previously decedent’s company ira was subdivided into sub-iras each titled in the name of the decedent one of the two sub-iras ira x was set up to benefit daughter furthermore in accordance with revrul_78_406 the division of company ira did not result in a distribution to daughter of her equal share of decedent’s company ira conclusions accordingly based on the facts presented and the representations made we conclude with respect to your ruling requests that that the life expectancy of daughter may be used to determine the code sec_401 minimum required distributions from ira x that the creation of ira x by means of a trustee-to-trustee transfer did not result in a taxable_distribution to daughter because of the operation of revrul_78_406 this ruling letter is based on the assumption that the iras referenced herein either were or are valid within the meaning of code sec_408 at all times relevant thereto it also assumes the correctness of all facts and representations contained therein no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to you and a copy to your authorized representatives if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 esq i d sincerely yours panon v lo rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice
